OPINION — AG — (1) IN DETERMINING WHETHER THERE IS ANOTHER BRIDGE "WITHIN SIX MILES OF THE PROPOSED LOCATION" OF A BRIDGE TO BE CONSTRUCTED UNDER THE PROVISIONS OF 69 O.S. 183 [69-183] (". . . THEY MAY WITHIN ONE YEAR PROCEED TO ACT AND CONSTRUCT SUCH BRIDGE IF SUCH LEVY AS MAY BE REQUIRED FOR THIS PURPOSE MAY BE MADE WITHIN THE CONSTITUTIONAL LIMITATIONS AS TO TAX LEVIES . ."), THE MEASUREMENT SHOULD BE MADE BY STRAIGHT LINE, AND (3) FUNDS RECEIVED BY SEMINOLE COUNTY FROM GASOLINE TAXES, NOT RESTRICTED TO OTHER PURPOSES, ARE AVAILABLE FOR THE PAYMENT OF THE COUNTY'S PART OF THE COST OF CONSTRUCTING ANY SUCH BRIDGE, AND THERE IS NO LEGAL REQUIREMENT FOR AN AD VALOREM TAX OR BOND ISSUE FOR SUCH PURPOSE. CITE: 69 O.S. 659 [69-659](B), 69 O.S. 182 [69-182], 69 O.S. 183 [69-183] (FUND — EXPENDITURES) (J. H. JOHNSON)